UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6770



TONY WAYNE COVEY,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; ATTORNEY GENERAL OF THE COM-
MONWEALTH OF VIRGINIA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-806-R)


Submitted:   October 20, 1998              Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Wayne Covey, Appellant Pro Se.      Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Wayne Covey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Covey’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court. Covey v. Angelone,

No. CA-97-806-R (W.D. Va. Apr 27, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2